Citation Nr: 0425806	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-17 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active duty from July 1996 to June 2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claims.

The veteran requested a personal hearing at the RO.  That 
hearing was scheduled for June 24, 2003.  On June 23rd, the 
veteran canceled her appearance, asked that her case be sent 
to the Board. 

The perfected claim for service connection for recurrent 
bladder infections was granted during the pendency of this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.  Section 38 U.S.C.A. § 5103(a) 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that 

information and evidence, if any, is to 
be provided by the claimant and which 
portion, if any, the Secretary, in 
accordance with section 5103A of this 
title and any other applicable provisions 
of law, will attempt to obtain on behalf 
of the claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  Also, under the VCAA, VA's 
duty to assist includes obtaining a medical examination or 
opinion when necessary to decide a claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).  Such medical examinations and opinions 
are in order in this instance.

In service, the veteran complained of decreased night vision.  
It was noted that the veteran had low myopia, correctable to 
20/20 in both eyes; and that she had large cystic duct ratios 
resulting in right inferior quandrantanopia in each eye.  At 
VA examination in January 2002, the assessment was blurred 
vision/refractive error, and visual field defect without 
corresponding ocular pathology noted.  The veteran contended 
that she should have been considered for borderline glaucoma 
with impairment of visual acuity or field loss, and asked for 
re-examination.  She was not afforded another VA examination.  
Additionally, the RO did not consider the medical reports 
from 2002 and 2003 pertaining to treatment for any eye 
disorder.  These reports show a diagnosis of glaucoma 
suspected secondary to cystic duct ratio and suspicious 
visual fields in both eyes.  As a matter of due process, the 
case must be returned to the agency of original jurisdiction 
for its review of the aforementioned evidence and inclusion 
of the evidence in a supplemental statement of the case.  38 
C.F.R. §§ 19.37, 20.1304 (2003).  Moreover, the veteran 
should be scheduled for a VA examination to include an 
opinion as to whether any current eye disorder found is 
related to the eye treatment she received in service.

In service, the veteran underwent right left inguinal hernia 
repair, and service connection is in effect for status post 
left inguinal hernia repair.  The veteran appears to argue 
that she developed irritable bowel syndrome in service and 
that 

such condition was related to the left inguinal herniorrhaphy 
she had in 1999.  The veteran should be scheduled for a VA 
examination to include a medical opinion to address this 
question.  

Accordingly, the claims are remanded to the AMC for the 
following actions:

1.  Ask the veteran to identify all medical 
care providers who have treated her for an 
eye disorder and for irritable bowel syndrome 
since her last series of VA examinations in 
2002, and make arrangements to obtain 
nonduplicative copies of these records.  

2.  Once the foregoing development has been 
accomplished to the extent possible, afford 
the veteran a VA eye examination.  The claims 
folder must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.  
The examiner is asked to list all eye 
disorders.  Thereafter, the examiner should 
opine as to whether it is at least as likely 
as not (a 50 % chance) that any current eye 
disorder found is related to the eye problems 
in service.  The examiner should specifically 
state whether the veteran currently has 
glaucoma or a disability which is manifested 
by visual field impairment which is related 
to the eye complaints and diagnosis in 
service.  The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.  

3.  Schedule the veteran for VA genitourinary 
examination.  The claims folder must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should 

indicate in the report that the claims file 
was reviewed.  All necessary tests should be 
conducted and the examiner should review the 
result of any testing prior to completion of 
the reports.  The examiner should state 
whether it is at least as likely as not that 
any currently diagnosed irritable bowel 
syndrome was caused by the veteran's in-
service inguinal hernia repair, or is 
aggravated by the veteran's service-connected 
status post left inguinal hernia repair.  The 
examiner must provide comprehensive reports 
including complete rationale for all 
conclusions reached.  

4.  Thereafter, review the claims folder and 
ensure that all of the foregoing development 
have been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  Ensure that the medical 
reports are complete and in full compliance 
with the above directives.  If the reports 
are deficient in any manner or fail to 
provide the specific information requested, 
they must be returned to the examiners for 
correction. 38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish her 
and her representative a supplemental 
statement of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

